Citation Nr: 1521385	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-31 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Southern Arizona Health Care System
in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for emergency room services performed at Carondelet Holy Cross on April 23, 2013.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to November 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Southern Arizona Health Care System in Tucson, Arizona.  


FINDINGS OF FACT

1.  As of April 23, 2013, service connection was in effect for degenerative disc disease L4-L5, rated 20 percent disabling; left knee chondromalacia, rated 10 percent disabling; left hip strain, limitation of flexion, associated with degenerative disc disease L4-L5, rated 10 percent disabling; right hip strain, limitation of flexion, associated with degenerative disc disease L4-L5, rated 10 percent disabling; adjustment disorder with depressed mood, associated with degenerative disc disease L4-L5, rated 10 percent disabling; and right and left hip strain, with limitation of extension and limitation of internal rotation, all of which are associated with degenerative disc disease L4-L5, and all of which are separately rated as noncompensably (0 percent) disabling.  The Veteran's combined disability evaluation was 50 percent since September 12, 2011.

2.  On April 23, 2013, the Veteran was treated at Carondelet Holy Cross, a private hospital emergency room, for pain in the lower back area.

3.  The treatment obtained by the Veteran was for a medical emergency such that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to health, and VA facilities were not feasibly available.



CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previous authorized for emergency room services at the Carondelet Holy Cross on April 23, 2013, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that payment or reimbursement is warranted for expenses incurred during an emergency room visit to Carondelet Holy Cross on April 23, 2013.  His main contention is that the treatment obtained was for a medical emergency.  Prior to seeking treatment, he contacted a nurse at the VA Telephone Triage Care Center, who recorded his complaints of persistent lower back pain, with no relief from routine pain medications.  The VA registered nurse further advised him to seek emergency care if there was new onset or persistent numbness or tingling in legs or feet; or weakness in his limbs.

As of April 23, 2013, service connection was in effect for degenerative disc disease L4-L5, rated 20 percent disabling; left knee chondromalacia, rated 10 percent disabling; left hip strain, limitation of flexion, associated with degenerative disc disease L4-L5, rated 10 percent disabling; right hip strain, limitation of flexion, associated with degenerative disc disease L4-L5, rated 10 percent disabling; adjustment disorder with depressed mood, associated with degenerative disc disease L4-L5, rated 10 percent disabling; and right and left hip strain, with limitation of extension and with limitation of internal rotation, all of which are associated with degenerative disc disease L4-L5, and all of which are separately rated as noncompensable (0 percent disabling).  The Veteran's combined disability evaluation was 50 percent since September 12, 2011.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014).  Although the Veteran discussed his symptoms in a telephone conversation with a VA registered nurse prior to seeking treatment, the evidence does not support that he received actual prior authorization for private medical treatment.  Additional steps were required to complete the process of obtaining authorization.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  As the evidence indicates that the services rendered were not authorized by VA, it must be determined whether the Veteran is otherwise entitled to reimbursement for services not previously authorized.  See U.S.C.A. §§ 1725, 1728 (West 2002); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

Reimbursement of certain medical expenses will be paid on the basis of a claim timely filed, under the following circumstances:

(a) For veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment:

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico);

. . . .

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. And,

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  Malone v. Gober, 10 Vet. App. 539, 544 (1997) (finding that all three eligibility requirements under 38 U.S.C.A. § 1728 must be met).

Initially, the Board finds that the Veteran was seeking treatment for his service-connected degenerative disc disease L4-L5.  As such, the Veteran meets the criteria of 38 C.F.R. § 17.120(a)(1).

Furthermore, a review of the evidence of record revealed multiple factors which indicate that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The report of his VA telephone consultation noted that the Veteran was experiencing persistent lower back pain which was not relieved by his routine pain medications.  It also advised the Veteran to seek emergency care if there was new onset or persistent numbness or tingling in the legs or feet, or weakness in limbs.  

On his June 2013 notice of disagreement, the Veteran indicated that at the time he sought treatment, his legs were going numb and that he could not walk.  He also indicated that he could not travel to the nearest VA facility, which was about an hour away, due to his pain, and that he was told to by the VA registered nurse to seek emergency treatment at Carondelet Holy Cross.  

The April 23, 2013 private emergency room report from Carondelet Holy Cross noted the Veteran's complaints of low back pain and that he had difficulty walking.  The report also noted that he was given two shots of morphine into the low back, and that his pain improved.  

A subsequent rating decision, in May 2014, granted service connection at a 10 percent initial disability rating for right lower extremity radiculopathy, effective December 31, 2014.

The determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Upon hearing his symptoms, a VA registered nurse recommended that he seek an evaluation at an emergency room if the Veteran experiencing the onset of numbness or tingling in his legs or feet, or weakness in his limbs.  The Board finds the Veteran's contentions herein to be credible, and therefore finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in treatment hazardous to their health.  Under these circumstances, the Board concludes that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to health.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009) (noting that in determining whether the prudent layperson standard has been met, an adjudicator may consider both medical and lay evidence; however, medical evidence finding an emergency existed is not required).  

The Board also finds that a VA treatment facility was not reasonably available.  Despite calling in with symptoms warranting an emergency evaluation, no such medical care was offered to him by the VA on that day.  Moreover, the Veteran has alleged, without any contradictory evidence of record, that the severity of his back pain at that time prevented him from making the hour-long trip to the nearest VA facility.  Thus, VA medical treatment was not feasible under these emergency circumstances.

In conclusion, all of the criteria for reimbursement of the unauthorized medical expenses under 38 U.S.C.A. § 1728 have been met.  Therefore, the appeal is granted.  


ORDER

Entitlement to payment or reimbursement of private medical expenses for emergency room services performed at Carondelet Holy Cross on April 23, 2013, is granted.
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


